DETAILED ACTION
This communication is in response to Application No. 16/796,167 originally filed 02/20/2020. The Request for Continued Examination and Amendment presented on 10/05/2021 which provides amendments to claims 1, 16, and 27 is hereby acknowledged. Currently claims 1-27 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "surfaces with other orientations" in claim 8 is a relative term which renders the claim indefinite.  The term "surfaces with other orientations" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The phase is indefinite as it is not clear what would be further included or excluded by the claim as the terminology is open ended and thus the metes and bounds of the term cannot be ascertained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poupyrev et al. U.S. Patent Application Publication No. 2015/0346820 A1 hereinafter Poupyrev.

Consider Claim 1:
	Poupyrev discloses a sensing system for sensing a host surface area and at least one associated input, the sensing system comprising: (Poupyrev, See Abstract.)
	a computing device proximately located to the host surface area; a processing unit incorporated into the computing device; (Poupyrev, [0040], “FIGS. 8 and 9 illustrate interactions with example dual-planar radar fields 802 and 804, both emitted by one or more of wearable radar-based gesture-recognition system 104-1 (obscured in FIG. 8) or 104-2 (obscured in FIG. 9) of FIG. 1.”)
	a range finding sensor incorporated into the computing device and, through a scanner and input channel in the range finding sensor, configured to scan and sense in a plane that is parallel and proximate to the host surface area, (Poupyrev, [0035], [0044], “In more detail, microwave radio element 212 can be configured to emit microwave radiation in a 1 GHz to 300 GHz range, as well as a 3 GHz to 100 GHz range, to provide the localized radar field.  This range affects antenna element 214's ability to sense interactions, such as to track locations of two or more targets to a resolution of about two to about 25 millimeters.  Microwave radio element 212 can be configured, along with other entities of wearable radar-based gesture-recognition system 104, to have a relatively fast update rate, which can aid in resolution of the interactions.”)
	whereby the range finding sensor can sense the contours of at least one input from a perspective within a predetermined region of the scanning and sensing plane parallel and proximate to the host surface area and around the computing device and (Poupyrev, [0035], [0039], “Example planes are illustrated in FIG. 1, at localized radar field 118, and in FIGS. 7, 8, and 9.  FIG. 7 illustrates planar radar field 702 emitted by wearable radar-based gesture-recognition system 104-2 of FIG. 1.  With planar radar field 702, a user's hand (left hand 704) may interact with the plane by performing gestures, such as to tap through the plane, thereby interrupting planar radar field 702, or through many of the other gestures contemplated herein, such as an up-and-down first movement to mean "Yes".  Other highly complex and simple gestures can used, including those common the touch-sensitive displays, but also many more because a gesture can continue through the plane, which is not permitted with touch-sensitive displays.  For example, a gesture where two fingers are placed in the plane and the clutched back like a squeezing movement, can be interpreted as a new gesture relative to a two-finger tap or swipe.”)
	a user interface. (Pouyprev, [0025], [0053], “Methods 1200 may present, at 1204, an interface showing selectable control regions of the localized radar field or particular gestures, such as on display 210 or 1110 for wearable computing device 102 or remote computing device 108, respectively.  A user may look at a display and see regions at which various regions select various inputs.”)

Consider Claim 2:
	Poupyrev discloses the sensing system of claim 1, wherein the input is selected from the group consisting of a hand input, one or more persons, one or more events and one or more objects. (Poupyrev, [0035], [0039], “.  With planar radar field 702, a user's hand (left hand 704) may interact with the plane by performing gestures, such as to tap through the plane, thereby interrupting planar radar field 702, or through many of the other gestures contemplated herein, such as an up-and-down first movement to mean "Yes".  Other highly complex and simple gestures can used, including those common the touch-sensitive displays, but also many more because a gesture can continue through the plane, which is not permitted with touch-sensitive displays.  For example, a gesture where two fingers are placed in the plane and the clutched back like a squeezing movement, can be interpreted as a new gesture relative to a two-finger tap or swipe.”)

Consider Claim 3:
	Poupyrev discloses the sensing system of claim 2, wherein the hand input is selected from the group consisting of touching the host surface area, a finger shape, a finger touch, a hand shape, a finger movement, hand movement and a gesture. (Poupyrev, [0034], “The field provided by microwave radio element 212 can be a three-dimensional (3D) volume (e.g., hemisphere, cube, or cylinder), a plane, or a surface applied to human tissue or non-human object.  In the case of a 3D volume (or some embodiments of a field, plane, or surface), antenna element 214 is configured to sense interactions in the 3D volume of multiple targets (e.g., fingers, one moving finger, or hand elements such as knuckles or a palm), and signal processor 216 is configured to process the sensed interactions in the 3D volume sufficient to provide gesture data usable to determine gestures in three dimensions.”)

Consider Claim 4:
	Poupyrev discloses the sensing system of claim 2, wherein the one or more persons as an input comprises the detection of the one or more persons, the position of the one or more persons and/or the orientation of the one or more persons in the predetermined region. (Poupyrev, [0058], “Following this, and responsive to sensing an interaction in the localized radar field, the techniques present the sensed interaction at a location in the visual approximation for the object corresponding to the sensed interaction's location at the object's surface, similar to operation 1208.”)

Consider Claim 5:
	Poupyrev discloses the sensing system of claim 2, wherein the event as an input comprises the placement of an object within the predetermined region, the removal of (Poupyrev, [0055], “Responsive to the sensed interaction, the techniques may, at 1208, present a visual approximation of a location and/or real-time movement corresponding to the sensed interaction.  This can aid a user by providing a visual feedback, such as on display 110 of FIG. 1 to show an interaction with localized radar field 112.”)

Consider Claim 6:
	Poupyrev discloses the sensing system of claim 1, wherein the user interface comprises at least one interactive application response to the input. (Pouyprev, [0025], [0053], “Methods 1200 may present, at 1204, an interface showing selectable control regions of the localized radar field or particular gestures, such as on display 210 or 1110 for wearable computing device 102 or remote computing device 108, respectively.  A user may look at a display and see regions at which various regions select various inputs.”)

Consider Claim 7:
	Poupyrev discloses the sensing system of claim 6, wherein the at least one interactive application response is selected from the group consisting of (a) altering a behavior of an interconnected computer application, (b) triggering a reaction from the computing device to the input and (c) altering a behavior of an interconnected computer application and triggering a reaction from the computing device to the input. (Poupyrev, [0057], “At 1212, the determined gesture is passed to an application or operating system effective to cause an application or operating system to receive an input corresponding to the determined gesture.  Thus, a user may make a gesture to pause playback of media on a remote device and, at 1212, the gesture is passed effective to pause the playback.  In some embodiments, therefore, wearable radar-based gesture-recognition system 104 and these techniques a universal controller for televisions, computers, appliances, and so forth.”)

Consider Claim 8:
	Poupyrev discloses the sensing system of claim 1, wherein the host surface area is selected from the group consisting of a horizontal surface of a built-in piece of furniture, a horizontal surface of a freestanding piece of furniture, a vertical surface of a built-in piece of furniture, a vertical surface a freestanding piece of furniture, a wall, a floor, a door and surfaces with other orientations. (Poupyrev, [0037], “Similarly, FIGS. 5 and 6 illustrates surface radar fields 502 and 602, respectively, emitted by wearable radar-based gesture-recognition system 104-1 of FIG. 1 (obscured by right hand 504 or left hand 604) in conjunction with wearable computing device 102.  With surface radar field 502 or 602, a same hand as a hand on which wearable radar-based gesture-recognition system 104-1 resides (right hand 504 or left hand 604) may interact with to perform gestures on curved object 506 (here a can) or a flat object (on which surface radar field 602 of FIG. 6 is applied, such as a table surface, a wall, etc.), thereby interrupting surface radar field 502 or 602.”)

Consider Claim 9:
	Poupyrev discloses the sensing system of claim 1, wherein the computing device is configured to be located on the host surface area. (Poupyrev, [0037], “Similarly, FIGS. 5 and 6 illustrates surface radar fields 502 and 602, respectively, emitted by wearable radar-based gesture-recognition system 104-1 of FIG. 1 (obscured by right hand 504 or left hand 604) in conjunction with wearable computing device 102.  With surface radar field 502 or 602, a same hand as a hand on which wearable radar-based gesture-recognition system 104-1 resides (right hand 504 or left hand 604) may interact with to perform gestures on curved object 506 (here a can) or a flat object (on which surface radar field 602 of FIG. 6 is applied, such as a table surface, a wall, etc.), thereby interrupting surface radar field 502 or 602.”)

Consider Claim 11:
	Poupyrev discloses the sensing system of claim 1, wherein the computing device is selected from the group consisting of an IoT computing device, a smart device, a computer, a speaker, a thermostat, a recipe helper, a light switch, a music player and a smart speaker. (Poupyrev, [0028], “Remote computing devices 108 are illustrated with various non-limiting example devices: server 108-1, smartphone 108-2, laptop 108-3, computing spectacles 108-4, television 108-5, camera 108-6, tablet 108-7, and desktop 108-8, though other devices may also be used, such as home automation and control systems, sound or entertainment systems, home appliances, security systems, netbooks, and e-readers.  Note that remote computing device 108 can be wearable, non-wearable but mobile, or relatively immobile (e.g., desktops and servers).”)

Consider Claim 12:
	Poupyrev discloses the sensing system of claim 1, wherein the range finding sensor is selected from the group consisting of LIDAR, a depth camera, radar and sonar. (Poupyrev, [0004], “This document describes techniques and devices for radar-based gesture-recognition through a wearable device.”)

Consider Claim 13:
	Poupyrev discloses the sensing system of claim 1, wherein the range finding sensor is located in a portion of the computing device closest to the host surface area. (Poupyrev, [0039], “Example planes are illustrated in FIG. 1, at localized radar field 118, and in FIGS. 7, 8, and 9.  FIG. 7 illustrates planar radar field 702 emitted by wearable radar-based gesture-recognition system 104-2 of FIG. 1.”)

Consider Claim 14:
Poupyrev discloses the sensing system of claim 1, wherein the processing unit performs the steps of clustering the data, tracking the data over time and classifying the data. (Poupyrev, [0044], “In more detail, microwave radio element 212 can be configured to emit microwave radiation in a 1 GHz to 300 GHz range, as well as a 3 GHz to 100 GHz range, to provide the localized radar field.  This range affects antenna element 214's ability to sense interactions, such as to track locations of two or more targets to a resolution of about two to about 25 millimeters.  Microwave radio element 212 can be configured, along with other entities of wearable radar-based gesture-recognition system 104, to have a relatively fast update rate, which can aid in resolution of the interactions.”)

Consider Claim 15:
	Poupyrev discloses the sensing system of claim 1, wherein the processing unit comprises at least one range data buffer. (Poupyrev, [0073], “Computer-readable media 1414 provides data storage mechanisms to store device data 1404, as well as various device applications 1418 and any other types of information and/or data related to operational aspects of computing system 1400.”)

Consider Claim 27:
	Poupyrev discloses a device for sensing a host surface area and at least one associated input, the device comprising: (Poupyrev, See Abstract.)
	a computing device proximately located to the host surface area; a processing unit incorporated into the computing device; (Poupyrev, [0040], “FIGS. 8 and 9 illustrate interactions with example dual-planar radar fields 802 and 804, both emitted by one or more of wearable radar-based gesture-recognition system 104-1 (obscured in FIG. 8) or 104-2 (obscured in FIG. 9) of FIG. 1.”)
(Poupyrev, [0035], [0044], “In more detail, microwave radio element 212 can be configured to emit microwave radiation in a 1 GHz to 300 GHz range, as well as a 3 GHz to 100 GHz range, to provide the localized radar field.  This range affects antenna element 214's ability to sense interactions, such as to track locations of two or more targets to a resolution of about two to about 25 millimeters.  Microwave radio element 212 can be configured, along with other entities of wearable radar-based gesture-recognition system 104, to have a relatively fast update rate, which can aid in resolution of the interactions.”)
	whereby the range finding sensor can sense at least one input from a perspective within a predetermined region of the scanning and sensing plane parallel and proximate to the host surface area and around the computing device and can generate data descriptive of the at least one input, (Poupyrev, [0035], [0044], “In more detail, microwave radio element 212 can be configured to emit microwave radiation in a 1 GHz to 300 GHz range, as well as a 3 GHz to 100 GHz range, to provide the localized radar field.  This range affects antenna element 214's ability to sense interactions, such as to track locations of two or more targets to a resolution of about two to about 25 millimeters.  Microwave radio element 212 can be configured, along with other entities of wearable radar-based gesture-recognition system 104, to have a relatively fast update rate, which can aid in resolution of the interactions.”)
	wherein the input is selected from the group consisting of a hand input, one or more persons, one or more events and one or more objects; and (Poupyrev, [0037], “Similarly, FIGS. 5 and 6 illustrates surface radar fields 502 and 602, respectively, emitted by wearable radar-based gesture-recognition system 104-1 of FIG. 1 (obscured by right hand 504 or left hand 604) in conjunction with wearable computing device 102.  With surface radar field 502 or 602, a same hand as a hand on which wearable radar-based gesture-recognition system 104-1 resides (right hand 504 or left hand 604) may interact with to perform gestures on curved object 506 (here a can) or a flat object (on which surface radar field 602 of FIG. 6 is applied, such as a table surface, a wall, etc.), thereby interrupting surface radar field 502 or 602.”)
	a user interface, (Pouyprev, [0025], [0053], “Methods 1200 may present, at 1204, an interface showing selectable control regions of the localized radar field or particular gestures, such as on display 210 or 1110 for wearable computing device 102 or remote computing device 108, respectively.  A user may look at a display and see regions at which various regions select various inputs.”)
	wherein the user interface comprises at least one interactive application response to the input. (Poupyrev, [0057], “At 1212, the determined gesture is passed to an application or operating system effective to cause an application or operating system to receive an input corresponding to the determined gesture.  Thus, a user may make a gesture to pause playback of media on a remote device and, at 1212, the gesture is passed effective to pause the playback.  In some embodiments, therefore, wearable radar-based gesture-recognition system 104 and these techniques a universal controller for televisions, computers, appliances, and so forth.”)

Allowable Subject Matter
Claims 16-26 are allowed. 
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective 
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/Michael J Jansen II/           Primary Examiner, Art Unit 2626